Exhibit 10.20
 
SUMMARY OF THE REGISTRANT’S NON-EMPLOYEE DIRECTOR COMPENSATION
 
The Company pays each of its non-employee directors $30,000 annually. In
addition, non-employee directors receive the following committee-related fees
annually: (1) $7,500 for participating on the Audit Committee or $15,000 for
chairing the committee; (2) $5,000 for participating on the Compensation
Committee or $10,000 for chairing the committee; and (3) $2,500 for
participating on the Nominating and Governance Committee or $5,000 for chairing
the committee.
 
In accordance with the Company’s 2005 Non-Employee Directors’ Stock Option Plan,
upon appointment, non-employee directors receive a one-time grant of an option
to purchase 25,000 share of common stock, which immediately vest. Annually,
non-employee directors receive an option to purchase 10,000 shares of common
stock, which also immediately vest. The exercise price of these options is the
fair market value on the date of grant. Each such option expires ten years after
the date of grant.
 
The Company reimburses its non-employee directors for reasonable expenses
incurred in connection with attending board and committee meetings.

